United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                   No. 98-2007
                                  _____________

Robert L. Thomas,                     *
                                      *
             Appellant,               *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Matthew Olivanti; Thomas Smith;       * District of Minnesota.
David Stromberg; Bill Helbl;          *
City of Virginia,                     *     [UNPUBLISHED]
                                      *
             Appellees.               *
                                _____________

                                 Submitted: October 21, 1998
                                     Filed: November 4, 1998
                                  _____________

Before BOWMAN, Chief Judge, BRIGHT, and RICHARD S. ARNOLD, Circuit
      Judges.
                           _____________

PER CURIAM.

       Robert L. Thomas appeals the order of the District Court1 granting summary
judgment adverse to Thomas in his § 1983 action against certain individual police
officers and the City of Virginia, Minnesota. Thomas argues the court erred in failing
to find any genuine issue of fact as to whether the defendants displayed deliberate


      1
      The Honorable Richard H. Kyle, United States District Judge for the District of
Minnesota.
indifference to a serious medical condition (his hip, fractured during a scuffle at the
time of his arrest).

        Having heard Thomas's appeal, we conclude the order of the District Court
should be affirmed. When we credit all of Thomas's evidence and give him the benefit
of all the reasonable inferences a jury could draw from that evidence, we find he has
failed to create a submissible case against any of the defendants.

      AFFIRMED. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-